DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picardat (3,995,569).
Picardat (3,995,569) disclose(s) 
Powder/granular material(s) spreader, figure(s) 3;
first driver 69;
housing 21, 24, 23, & in general outer shell as seen in figure(s) 3;
second driver 42;
passage 26, 31 & internal to 36;
passage inlet(s), figure(s) 2, within 26 periphery; 
passage outlet(s) 39;
feeder comprising a roller(s), 51;
spreader 46;
first wall 31 & mating flanges between 67 & 31 as seen in figure(s) 3;
second wall 37 & 38;
through-hole, the holes in 31.  

	Note that although Picardat (3,995,569) disclose(s) a bifurcated passage, it none-the-less provides a first wall, whose portion 31, & second wall 37-38 are integral with the passage; both of which shield the drivers.  
	With regard to claim(s) 5, the axis of rotation of the roller(s) is left-right; with the axis of the passage up-down; i.e. transversely oriented relative to each other; as seen in figure(s) 3.  
	With regard to claim(s) 6, Picardat (3,995,569) does disclose(s) diver & wall sandwiching of the passage, entirely in the manner in which applicant’s disclosure provides; and as defined by applicant’s claim language.  
	Conclusion
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653